—Judgment, Supreme Court, Bronx County (Ira Globerman, J.), rendered October 22, 1996, convicting defendant, after a jury trial, of robbery in the first degree, and sentencing him, as a second violent felony offender, to a term of 10 to 20 years, unanimously affirmed.
Defendant’s sufficiency of the evidence claim focusing on identification issues is unpreserved (see, People v Gray, 86 NY2d 10, 19), and we decline to review it in the interest of justice. Were we to review this claim, we would find that the verdict was based on legally sufficient evidence. We see no reason to disturb the jury’s determinations concerning identification. Defendant’s mid-trial severance motion was properly denied as untimely because defendant was aware prior to trial of the circumstances that allegedly gave rise to irreconcilable defenses (see, CPL 255.20 [3]; see also, People v Owens, 22 NY2d 93, 98). Furthermore, defendant clearly abandoned his current severance claim (see, People v Russell, 71 NY2d 1016). In any event, we find that severance was unwarranted since defendant’s and his codefendant’s core defenses were not in irreconcilable conflict and there was no other basis for severance (see, People v Mahboubian, 74 NY2d 174, 183). Concur— Nardelli, J. P., Mazzarelli, Lerner and Andrias, JJ.